Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 1 of 14 PageID #: 369




                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

LHIQUITA MICHELLE LEWIS-SMITH,                   §
                                                 §
       Plaintiff,                                §
                                                 §
                                                 §       CIVIL ACTION NO. 4:20-CV-00027
v.                                                       Judge Mazzant
                                                 §
BAYLOR REGIONAL MEDICAL                          §
CENTER AT PLANO,                                 §
                                                 §
       Defendant.                                §
                                                 §


                        MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Rule 12(b)(6) Motion for Summary Judgment

(Dkt. #23). Having considered the motion and the relevant pleadings, the Court finds that

Defendant’s motion should be GRANTED in part and DENIED in part.

                                          BACKGROUND

       This case arises from the former employer-employee relationship between Plaintiff and

Defendant. Defendant hired Plaintiff as a Lab Tech II—a position Plaintiff held from December

of 2017 to October 30, 2019. Plaintiff’s primary responsibilities included “receiving specimens,

checking in specimens from surgery, and conducting blood draws” (Dkt .#23 at p. 9).

       In October 2019, Plaintiff’s supervisor, Kelly Wilder (“Wilder”), informed Plaintiff that

Plaintiff’s job position would be eliminated. On October 24, 2019, Plaintiff engaged in a verbal

altercation with Wilder. On October 30, 2019, Monica Huerta (“Huerta”), a Lab Manager, and

Teresa Melendez (“Melendez”), a human resources professional, conducted a discharge meeting

with Plaintiff over the telephone. Defendant did not hire a replacement. On December 12, 2019,

Plaintiff filed a Charge of Discrimination (the “Charge”) with the Texas Workforce Commission
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 2 of 14 PageID #: 370




and the Equal Employment Opportunity Commission (“EEOC”) alleging race and age-based

harassment, age discrimination, and retaliation. The same day, Plaintiff requested and received a

Right to Sue letter.

         On January 26, 2021, Defendant filed the present motion (Dkt. #23). On February 9, 2021,

Plaintiff filed her response (Dkt. #24). On February 16, 2021, Defendant filed its reply (Dkt. #25).

                                             LEGAL STANDARD1

         The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

         The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden



1
 Defendant’s motion includes continuous references to summary judgment standards and evidence. The only mention
of 12(b)(6) is in the title of the motion. Further, Plaintiff styles her response as “Response of Plaintiff to the Motion
for Summary Judgment of Defendant” (Dkt. #24). The Court notes that Defendant styles its motion as a
Rule 12(b)(6) Motion for Summary Judgment. Plaintiff addresses the 12(b)(6) standard within her
response; however, the Court is persuaded that the motion is one for summary judgment.
                                                           2
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 3 of 14 PageID #: 371




of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                           ANALYSIS

         Defendant asserts an entitlement to summary judgment on: (1) Plaintiff’s age

discrimination claim; (2) Plaintiff’s racially hostile work environment claim; and (3) Plaintiff’s

retaliation claim. The Court will address each of Defendant’s arguments in turn.




                                                 3
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 4 of 14 PageID #: 372




     I.    Age Discrimination

           Defendant argues that summary judgment is warranted on Plaintiff’s age discrimination

claim. Specifically, Defendant argues that: (1) Plaintiff cannot establish a prima facie case of age

discrimination; (2) even if Plaintiff did establish a prima facie case, Defendant has a legitimate,

non-discriminatory reason for discharging Plaintiff; and (3) Plaintiff cannot establish pretext or

but-for causation.

           Plaintiff responds by withdrawing her age discrimination claim. Because Plaintiff has

withdrawn the claim, the Court does not address it further.

    II.    Racially Hostile Work Environment

           Defendant also argues that summary judgment is proper on Plaintiff’s racially hostile work

environment claim.            Defendant specifically claims that: (1) Plaintiff failed to exhaust her

administrative remedies regarding the allegedly racist comments, which are outside the scope of

the Charge; (2) without the allegedly racist comments, Plaintiff’s remaining harassment allegations

are not race-based; (3) even if the Court were to consider all of the alleged racist comments by

Irene Napier (“Napier”) and Maria2, they are nothing more than stray remarks; (4) even if the Court

were to consider the alleged “Blacks are all the same” comment by Wilder, it is too vague to

constitute a racially hostile comment; (5) even if the Court were to consider all of the comments

omitted from Plaintiff’s charge, Plaintiff cannot establish they were severe or pervasive, that the

interfered with her work performance, or that they were physically threatening; and (6) Plaintiff

admits that Defendant took prompt, remedial action.

           Plaintiff responds that her sworn testimony shows Defendant “had . . . a hostile racial

environment against African Americans[;]” that “[s]hortly before [she] was wrongfully terminated,



2
    Plaintiff does not provide Maria’s last name.

                                                      4
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 5 of 14 PageID #: 373




other African Americans [working for Defendant] were also wrongfully terminated,” and that

“racial slurs were directed at [her] by Hispanics who worked [for Defendant]” (Dkt. #24 at pp. 7–

8). Plaintiff asserts that she attempted to remedy the problem by informing supervisors, but the

issues remained unresolved. Further, Plaintiff claims “one sort of racist comment or another [was]

more or less continuous and it is a reasonable inference that similar racist comments would have

continued unabated after October 30, 2019 had [Plaintiff] not been terminated” (Dkt. #24 at p. 10).

Plaintiff states that Defendant’s argument regarding Plaintiff’s failure to exhaust her administrative

remedies is “without merit” (Dkt. #24 at p. 11). The Court will first address Defendant’s EEOC

argument. Then, the Court will address Defendant’s subsequent arguments.

           a. Failure to Exhaust Administrative Remedies

       Defendant asserts “[it] is undisputed that Plaintiff failed to include any of the allegedly

racist comments in her Charge or in her EEOC Intake Questionnaire” (Dkt. #23 at p. 20).

Defendant further argues that allowing Plaintiff to bring a claim for a racially hostile work

environment would “allow Plaintiff to ambush [Defendant] and circumvent the exhaustion

requirement” (Dkt. #23 at p. 22).

       Plaintiff responds that she did exhaust her administrative remedies, and Defendant’s claim

to the contrary is without merit. Plaintiff claims she checked the box for racial discrimination and,

due to the liberal construction of EEOC claims, summary judgment is improper.

       “Employment discrimination plaintiffs must exhaust administrative remedies before

pursuing claims in federal court.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir.

2002). “Exhaustion occurs when the plaintiff files a timely charge with the EEOC and receives a

statutory notice of right to sue.” Id. (citing Dao v. Auchan Hypermarket, 96 F.3d 787, 788–89 (5th

Cir. 1996)).



                                                  5
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 6 of 14 PageID #: 374




       “Because ‘the provisions of Title VII were not designed for the sophisticated,’ and because

most complaints are initiated pro se, the scope of an EEOC complaint should be construed

liberally.” Pacheco v. Mineta, 448 F.3d 783, 788 (5th Cir. 2006) (first quoting Sanchez v. Standard

Brands, Inc., 431 F.2d 455, 463 (5th Cir. 1970); and then citing Fellows v. Universal Rests., Inc.,

701 F.2d 447, 451 (5th Cir. 1983)). Thus, “what is properly embraced in review of a Title-VII

claim” is interpreted “somewhat broadly, not solely by the scope of the administrative charge itself,

but by the scope of the EEOC investigation which ‘can reasonably be expected to grow out of the

charge of discrimination.’” Id. at 789 (quoting Sanchez, 431 F.2d at 466). Notably, however,

“[c]ourts should not condone lawsuits that exceed the scope of EEOC exhaustion, because doing

so would thwart the administrative process and peremptorily substitute litigation for conciliation.”

McClain v. Lufkin Indus., Inc., 519 F.3d 264, 273 (5th Cir. 2008). “[A] Title VII lawsuit may

include allegations ‘like or related to allegation[s] contained in the [EEOC] charge and growing

out of such allegations during the pendency of the case before the Commission.’” Id. (quoting

Sanchez, 431 F.2d at 466).

       Plaintiff’s EEOC Charge alleges discrimination based upon race, retaliation, and age (Dkt.

#23, Exhibit 1 at p. 101, 106). Further, in the EEOC charge, Plaintiff stated she believed that she

“ha[s] been discriminated against because of [her] race” (Dkt. #23, Exhibit 1 at p. 101). In the

Intake Questionnaire, Plaintiff asserts that she has “26 years of work experience and never in [her]

life [has] [she] seen racism and hatred for people of color up close and personal since [she] started

working for [Defendant]” (Dkt. #23, Exhibit 1 at p. 105).

       The facts alleged within Plaintiff’s EEOC Charge and Intake Questionnaire do include

complaints of racism. Though the complaints are not fully developed, nor are specific comments

cited, the Court is persuaded that Plaintiff has made allegations in the present case that “grow[]



                                                 6
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 7 of 14 PageID #: 375




out of such allegations [made in the EEOC Charge].” Sanchez, 431 F.2d at 466. Thus, Plaintiff

did satisfy her administrative remedies. The Court will now address Defendant’s subsequent

arguments.

             b. Racially Hostile Work Environment Factors

       “Title VII . . . makes it unlawful for employers to require ‘people to work in a

discriminatorily hostile or abusive environment.’” West v. City of Hous., Tex., 960 F.3d 736, 741

(5th Cir. 2020) (quoting Gardner v. CLC of Pascagoula, L.L.C., 915 F.3d 320, 325 (5th Cir. 2019)

(internal quotation omitted)). “A hostile work environment claim is composed of a series of

separate acts that collectively constitute one ‘unlawful employment practice.’”             Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002) (quoting 42 U.S.C. § 2000e–5(e)(1)). “To

survive summary judgment on a hostile work environment claim based on race or sex

discrimination, a plaintiff must show that (1) she is a member of a protected class; (2) she suffered

unwelcomed harassment; (3) the harassment was based on her membership in a protected class;

(4) the harassment ‘affected a term, condition, or privilege of employment’; and (5) ‘the employer

knew or should have known’ about the harassment and ‘failed to take prompt remedial action.’”

West, 960 F.3d at 741 (quoting Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002)). Because

the Court finds that Plaintiff has failed to raise a genuine issue of material fact that the harassment,

if any, “affected a term, condition, or privilege of employment[,]” Ramsey, 286 F.3d at 268, the

Court need not address the other elements.




                                                   7
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 8 of 14 PageID #: 376




                       i. Harassment “Affected a Term, Condition, or Privilege of
                          Employment”3

        The complained-of harassment must have affected a term, condition, or privilege of

Plaintiff’s employment to support a claim for a racially hostile work environment. Defendant

claims this element is not met because “Plaintiff admits that the alleged harassment did not

unreasonably interfere with her work performance” (Dkt. #23 at p. 26). Plaintiff responds that

“the harassment obviously affected a term or condition of her employment because she was

wrongfully terminated by [Defendant] on October 30, 2019” (Dkt. #24 at p. 12).

        “The phrase ‘terms, conditions, or privileges of employment’ includes requiring people to

work in a discriminatorily hostile or abusive requirement.” Dediol v. Best Chevrolet, Inc., 655

F.3d 435, 440 (5th Cir. 2011) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). “To

affect a term, condition, or privilege of employment, the harassing conduct ‘must be sufficiently

severe or pervasive to alter the conditions of [the victim’s] employment and create an abusive

working environment.” E.E.O.C. v. Boh Bros. Const. Co., L.L.C., 731 F.3d 444, 453 (5th Cir.

2013) (quoting Aryain v. Wal-Mart Stores of Tex., L.P., 534 F.3d 473, 479 (5th Cir. 2008)).

Further, “‘mere utterance of an . . . epithet which engenders offensive feelings in an employee’ . . .

does not sufficiently affect the conditions of employment to implicate Title VII.” Harris, 510 U.S.

at 21 (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (internal quotations

omitted)). However, “[a] discriminatorily abusive work environment . . . can and often will detract

from employees’ job performance, discourage employees from remaining on the job, or keep them

from advancing in their careers.” Id. at 22. “Moreover, even without regard to these tangible

effects, the very fact that the discriminatory conduct was so severe or pervasive that it created a


3
 No dispute appears to exist that Plaintiff is a member of a protected class. The Court assumes without deciding that
Plaintiff was, in fact, subjected to unwelcome harassment and that the harassment was based on her membership in a
protected class.

                                                         8
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 9 of 14 PageID #: 377




work environment abusive to employees because of their race . . . offends Title VII’s broad rule of

workplace equality.” Id.

        In determining whether a work environment is objectively hostile, the Court looks to the

totality of the circumstances. See id. at 23. “Although no single factor is determinative, pertinent

considerations are (1) ‘the frequency of the discriminatory conduct’; (2) ‘its severity’; (3) ‘whether

it is physically threatening or humiliating, or a mere offensive utterance’; and (4) ‘whether it

unreasonably interferes with an employee’s work performance.’” West, 960 F.3d at 742 (quoting

Harris, 510 U.S. at 23). “To survive summary judgment, the harassment must be ‘so severe and

pervasive that it destroys a protected classmember’s opportunity to succeed in the work place.’”

Hockman v. Westward Communications, LLC, 122 F. App’x 734, 742–43 (5th Cir. 2004) (quoting

Shepherd v. Comptroller of Pub. Accts. of State of Tex., 168 F.3d 871, 874 (5th Cir. 1999)).

                           1. Frequency of the Discriminatory Conduct

       Plaintiff was employed by Defendant for approximately two years—December 2017 to

October 30, 2019. Throughout those two years of employment, Plaintiff claims she was subject

to constant racial slurs. Plaintiff alleges that while “some of [the racist comments] were not

repeated . . . one sort of racist comment or another [was] more or less continuous” (Dkt. #24 at p.

10). However, Plaintiff only specifically identified five racial comments—hardly enough to be

considered severe or pervasive for Title VII purposes. See McCray v. DPC Indus., Inc., 942 F.

Supp. 288, 293 (E.D. Tex. 1996) (“Similarly, racial comments that are sporadic or part of casual

conversation do not violate Title VII.” (collecting cases)). Thus, the Court is not persuaded that

the frequency of the discriminatory conduct supports a finding that the alleged harassment affected

a term, condition, or privilege of Plaintiff’s employment as to support a claim for a racially hostile

work environment.



                                                  9
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 10 of 14 PageID #: 378




                               2. Severity of the Discriminatory Conduct

         The Court is also not convinced that the comments allegedly made were so severe as to

constitute a racially hostile work environment.4

         Plaintiff asserts that Napier, another employee of Defendant, stated that people in the

building “[did not] want [Plaintiff’s] black face [in the building]” (Dkt. #23, Exhibit 1 at p. 17).

Further, Plaintiff claims that Wilder, one of Defendant’s supervisors, told Plaintiff that “Blacks

are the same” (Dkt. #24 at p. 8). Plaintiff claims that Napier also “liked to talk to the African

Americans who worked at BRMCP about the fact that their ancestors were slaves” (Dkt. #24 at p.

8). Plaintiff finally alleges that “racial slurs were directed at [her] by Hispanics who worked [for

Defendant,]” and that the slurs included calling Plaintiff a “morena puta” (Dkt. #24 at p. 8).5

         These comments, though arguably offensive, are not sufficiently severe or pervasive to

give rise to an actionable Title VII claim. While “a regular pattern of frequent verbal ridicule or

insults sustained over time can constitute severe or pervasive harassment sufficient to violate Title

VII[,]” E.E.O.C. v. WC&M Enter., Inc., 496 F.3d 393, 400 (5th Cir. 2007) (citations omitted), the

Court is not persuaded that these five remarks constitute “frequent verbal ridicule or insults.” Id.

Rather, the Court finds these comments more akin to “offhand comments” that do “not amount to

discriminatory changes in the ‘terms and conditions of employment.’” Gibson v. Potter, 264 F.

App’x 397, 401 (5th Cir. 2008) (quoting Shepherd, 168 F.3d at 874). Thus, this factor does not




4
  The Court acknowledges Defendant’s pending Motion to Strike Portions of the Declaration of Plaintiff in Support
of Plaintiff’s Summary Judgment Response (Dkt. #26). However, the Court is not persuaded that, even considering
all comments, Plaintiff has asserted a viable claim against Defendant for a racially hostile work environment. Thus,
for purposes of this claim, the Court assumes that all comments offered by Plaintiff are proper evidence. As to
Defendant’s objections regarding Plaintiff’s support for her retaliation claim, the Court considers only that evidence
that satisfies the requirements of Rule 56 of the Federal Rules of Civil Procedure. See Swanston v. City of Plano, No.
4:19-cv-412, 2020 WL 6799173, at *3 n.3 (E.D. Tex. Nov, 19, 2020).
5
  According to Plaintiff, “morena puta” is a “Spanish word for a prostitute and black skinned woman” (Dkt. #24 at p.
8).

                                                         10
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 11 of 14 PageID #: 379




support finding that the alleged harassment affected a term, condition, or privilege of Plaintiff’s

employment.

                           3. Whether Conduct is Physically Threatening or Humiliating

       Plaintiff does not assert that the comments were physically threatening or humiliating.

Plaintiff does note a verbal altercation that occurred between herself and Napier, but no facts

indicate that the altercation was physical. Thus, the Court does not find that the alleged harassment

affected a term, condition, or privilege of Plaintiff’s employment.

                           4. Unreasonable Interference with Work Performance

       Plaintiff’s own declaration supports a finding that her work performance was not affected

by the allegedly hostile work environment. In support of her retaliation claim, Plaintiff asserts that

her termination was causally connected to her complaining of racial comments. Plaintiff supports

this assertion by noting that she “had a good evaluation during [her] entire tenure at BRMCP”

(Dkt. #24 at p. 9). In fact, Plaintiff indicates that she “had been named ‘2019 Medical Laboratorian

of the Year Support Staff’ by [her] peers” and “Supervisor Kelly Wilder” (Dkt. #24 at p. 9).

Plaintiff further states that her “performance was excellent” (Dkt. #24 at p. 11).

         Plaintiff has advocated her good performance to the Court. Plaintiff continued to receive

awards, recognition, and good reviews. Further, several racist comments—upon being reported

to Defendant—were never stated again (see Dkt. #23, Exhibit B at pp. 17, 19, 36). The cessation

of the comments indicates that the remarks were not pervasive. The Court therefore does not find

this factor supports a finding that the alleged harassment affected a term, condition, or privilege of

Plaintiff’s employment.

       After considering all the relevant factors, the Court finds that any harassment alleged by

Plaintiff did not affect a term, condition, or privilege employment as to constitute a racially hostile



                                                  11
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 12 of 14 PageID #: 380




work environment. The only support Plaintiff offers is the ultimate decision by Defendant to

terminate Plaintiff. However, Plaintiff does not show that she was unable to do her job, that the

comments caused her performance to suffer, or that the comments even rose to a level or

consistency to make the workplace objectively hostile. Although Plaintiff felt subjected to a

hostile work environment, the facts do not indicate that the comments were “sufficiently severe or

pervasive to alter the conditions of [the victim’s] employment and create an abusive working

environment.” Boh Bros. Const. Co., L.L.C., 731 F.3d at 453 (internal quotations omitted). Thus,

Plaintiff has not carried her burden to show a material fact issue exists on her claim for a hostile

work environment because she has not shown that her “opportunity to succeed in the workplace”

was “destroyed” by the alleged harassment. Hockman, 122 F. App’x at 742–43.

III.   Retaliation

       Defendant argues that summary judgment is proper on Plaintiff’s retaliation claim.

Defendant specifically contends that: (1) Plaintiff cannot establish a causal connection between

the protected activity and any adverse employment action; (2) Defendant can establish a legitimate,

non-discriminatory reason for Plaintiff’s discharge; and (3) Plaintiff has no evidence of pretext or

but-for cause.

       Plaintiff asserts that she has established the elements of her retaliation claim and summary

judgment is therefore improper.

       The Court utilizes the McDonnell-Douglas framework in analyzing whether an employer

unlawfully retaliated against an employee in violation of Title VII. McCoy v. City of Shreveport,

492 F.3d 551, 556 (5th Cir. 2007). The test laid out by the Supreme Court in McDonnell Douglas

Corp. v. Green operates as a burden-shifting framework—first requiring Plaintiff to present a

prima facie case as to unlawful retaliation. See 411 U.S. 792, 802 (1973). “To establish a prima



                                                12
Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 13 of 14 PageID #: 381




facie case of retaliation, the plaintiff must establish that: (1) [she] participated in an activity

protected by Title VII; (2) [her] employer took an adverse employment action against [her]; and

(3) a causal connection exists between the protected activity and the adverse employment action.”

McCoy, 492 F.3d at 556–57 (first citing Banks v. E. Baton Rouge Parish Sch. Bd., 320 F.3d 570,

575 (5th Cir. 2003); and then citing Gee v. Principi, 289 F.3d 342, 345 (5th Cir. 2002)).

       “If the plaintiff makes a prima facie showing, the burden then shifts to the employer to

articulate a legitimate, nondiscriminatory or nonretaliatory reason for its employment action.” Id.

at 557 (citing Gee, 289 F.3d at 345). “The employer’s burden is one only of production, not

persuasion, and involves no credibility assessment.” Id. (citing Russell v. McKinney Hosp.

Venture, 235 F.3d 219, 222 (5th Cir. 2000)). “If the employer meets its burden of production, the

plaintiff then bears the ultimate burden of proving that the employer’s proffered reason is not true

but instead is a pretext for the real discriminatory or retaliatory purpose.” Id. (citing Russell, 235

F.3d at 222).    “To carry this burden, the plaintiff must rebut each nondiscriminatory or

nonretaliatory reason articulated by the employer.” Id. (citing Laxton v. Gap Inc., 333 F.3d 572,

578 (5th Cir. 2003)).

       After a careful review of the record, the Court is not convinced that Defendant has met its

burden in demonstrating that there is no genuine issue of material fact as to Plaintiff’s unlawful

retaliation claim that would entitle Defendant to judgment as a matter of law. Thus, summary

judgment on Plaintiff’s unlawful retaliation claim is improper.

                                          CONCLUSION

       It is therefore ORDERED that Defendant’s Rule 12(b)(6) Motion for Summary Judgment

(Dkt. #23) is hereby GRANTED in part and DENIED in part.




                                                 13
    Case 4:20-cv-00027-ALM Document 29 Filed 03/19/21 Page 14 of 14 PageID #: 382




.          It is further ORDERED Plaintiff’s claim of a hostile work environment is hereby

    DISMISSED with prejudice. Plaintiff’s unlawful retaliation claim shall proceed to trial.

           It is further ORDERED that Motion to Strike Portions of the Declaration of Plaintiff in

    Support of Plaintiff’s Summary Judgment Response (Dkt. #26) is hereby DENIED as moot.

          SIGNED this 19th day of March, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  14
